DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recites the limitation “the rotation stopping portions” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5, 6, 10-13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida US 5,738,452 (hereinafter “Uchida”).
Regarding claims 1 and 11 (image processing apparatus with an image forming unit, shown in FIG. 1), Uchida discloses paper feeding device, comprising: 
a paper feeding roller (21) and a separation roller (6) arranged in a parallel direction and configured to interpose a sheet, the paper feeding roller configured to convey the sheet in a conveyance direction orthogonal to the parallel direction, the separation roller configured to be pressed against the paper feeding roller; 
a shaft (9) configured to rotatably support the separation roller via a torque limiter (35); 
a holder (19) comprising a supporting portion provided with a first guide surface (19c) and a second guide surface (another of 19c) facing each other and extending in the parallel direction; and 
a rotation stopping portion (36 ) attachable to the shaft, insertable between the first guide surface and the second guide surface, and comprising a first sliding surface (36b) that faces the first guide surface on the paper feeding roller side of the parallel direction and a downstream side of the conveyance direction and a second sliding surface (another of 36b) that faces the second guide surface on an opposite side of the paper feeding roller of the parallel direction and an upstream side of the conveyance direction with respect to a rotation axis of the separation roller (refer to FIGS. 4-6).
	Regarding claims 2 and 12, wherein a distance between the rotation axis of separation roller and the first sliding surface in the parallel direction is smaller than a radius of the separation roller (FIG. 6 and FIG. 4 show the same relationship wherein a distance drawn from center axis to the top of first sliding surface 36b in a parallel direction is less than a radius of the roller 6).
	Regarding claims 3 and 13, wherein a distance between the rotation axis of the separation roller and the first sliding surface in the parallel direction is larger than a half of a radius of the separation roller (notice, from FIG. 6, a distance drawn from center axis to the top of first sliding surface 36 in a parallel direction is larger than half of radius or roller 6).
	Regarding claims 5 and 15, wherein the rotation stopping portion is attached to the shaft in each end portion on both sides that interpose the separation roller, and the holder includes two supporting portions (which includes surfaces 19c) that each support the rotation stopping portions (refer to FIG. 6).
	Regarding claims 6 and 16, further comprising: a sheet guide member (18 or top surface of 19) comprising a sheet guide surface that guides the conveyed sheet, wherein the sheet guide surface is inclined to the paper feeding roller side toward the downstream side of the conveyance direction when viewed in an axial direction of the separation roller.
	Regarding claims 10 and 20, wherein the paper feeding roller is configured to convey a single sheet in the conveyance direction orthogonal to the parallel direction, with the proviso that two or more sheets are not conveyed at one time by the paper feeding roller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Nishikata et al. US 2006/0237895 (hereinafter “Nishikata”).
Regarding claims 4 and 14, Uchida teaches the claimed invention except wherein a distance between the rotation axis of the separation roller and the second sliding surface in the parallel direction is larger than a radius of the separation roller.
	Nishikata teaches a similar device showing multiple embodiments wherein a left side portion (interpreted as a second sliding surface) of 6c (embodiment of FIG. 13) or 86a (FIG. 16A) or 88 (FIG. 16B) that extends downward past the radius of the roller, and a distance drawn in a parallel direction from the center of shaft (6b) toward the lowermost point of the second sliding surface is larger than a radius of a separation roller (6a).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Uchida with extending the second sliding surface to be at the distance as claimed, which is taught  Nishikata in order to give further stability to sliding of the rotation stopping portion in the parallel direction.
Regarding claims 7 and 17, Uchida teaches the claimed invention except wherein the rotation stopping portion comprises a third sliding surface that is disposed in the same planar shape as the first sliding surface and faces the first guide surface and a fourth sliding surface that is disposed in the same planar shape as the second sliding surface and faces the second guide surface.
Nishikata, with reference to FIG. 16A, teaches multiple surfaces (first sliding surface 86a and second sliding surface 86a) which are ribs to minimize contact area between the rotation stopping portion and the and the holder (87) thereby making it possible to “suppress the effect of the frictional resistance caused” when the rotation stopping portion (86) is shifted ([0195]).  While, Uchida in view of Nishikata does not explicitly show a third sliding surface and a fourth sliding surface as claimed, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to include the first sliding surface and second sliding surface in rib form and additional rib surfaces (third sliding surface and fourth sliding surface) as claimed  in order to minimize contact area between the rotation stopping portion and the holder thereby making it possible to suppress the effect of the frictional resistance caused when the rotation stopping portion is shifted.  Providing the additional contact ribs (the third sliding surface and the fourth sliding surface) is a mere duplication of the essential working parts of a device involves only routine skill in the art, while also adding further stability to sliding of the rotation stopping portion in the parallel direction.
Regarding claims 8 and 18, Uchida teaches the claimed invention except wherein the supporting portion comprises a rib extending in the parallel direction and provided with the first guide surface or the second guide surface.
Nishikata, with reference to FIG. 16B, teaches wherein a supporting portion (87) comprises a rib (89a) extending in the parallel direction and provided with the first guide surface or the second guide surface to minimize contact area between the rotation stopping portion and the and the holder thereby making it possible to “suppress the effect of the frictional resistance caused” when the rotation stopping portion (88) is shifted ([0195]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Uchida with a rib extending in the parallel direction and provided with the first guide surface or the second guide surface as taught  Nishikata in order to minimize friction caused when the rotation supporting member is moved in the parallel direction.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653